                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 1 of 20 Page ID #:1101


                                            Avi Burkwitz, Esq., Bar No.: 217225
                                        1   aburkwitz@pbbllp.com
                                            Ryan A. Graham, Esq., Bar No.: 310186
                                        2   rgraham@pbbllp.com
                                            PETERSON · BRADFORD · BURKWITZ
                                        3   100 North First Street, Suite 300
                                            Burbank, California 91502
                                        4   Tel .... 818.562.5800
                                            Fax.... 818.562.5810
                                        5
                                        6   Attorneys for Defendants,
                                            STEVE CAREY and MARAL HELWAJIAN
                                        7
                                        8
                                                                         UNITED STATES DISTRICT COURT
                                        9
                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                       11
                                            LUCY ULIKHANOVA, et al.,                                      Case No. 2:17-CV-9193-FMO-E
                                       12
PETERSON · BRADFORD · BURKWITZ




                                                                      Plaintiffs,                         Hon. Fernando M. Olguin (Dist. Judge)
   100 North First Street, Suite 300




                                       13                                                                 Hon. Charles F. Eick (Mag. Judge)
     Burbank, California 91502




                                                             v.
                                       14                                                                 DEFENDANTS STEPHEN CAREY’S AND
            818.562.5800




                                            COUNTY OF LOS ANGELES, et al.,                                MARAL HELWAJIAN’S ANSWER TO
                                       15                                                                 PLAINTIFFS’ THIRD AMENDED
                                                                      Defendants.                         COMPLAINT
                                       16
                                                                                                          Complaint Filed: December 28, 2017
                                       17                                                                 FAC Filed: April 19, 2018
                                                                                                          SAC Filed: May 18, 2018
                                       18                                                                 TAC Filed: July 2, 2018
                                       19           TO ALL PARTIES AND THEIR ATTORNEYS:
                                       20           Defendants Stephen Carey and Maral Helwajian (“Defendants,” collectively)
                                       21   answer Plaintiff’s Third Amended Complaint for Damages (TAC) (ECF No. 39) as
                                       22   follows.
                                       23                                         JURISDICTION; VENUE 1
                                       24           1–2. Paragraphs 1 and 2 present Plaintiffs’ conclusions of law regarding the
                                       25   bases of jurisdiction and venue and therefore require no response. To the extent that
                                       26   any response is required, Defendants lack sufficient knowledge or information to
                                       27   1
                                                In the present answer, Defendants track the headings used by Plaintiffs—verbatim—and make
                                       28       no corrections for spelling.
                                                                                     1
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 2 of 20 Page ID #:1102



                                        1   form a belief about the truth of the allegations in paragraphs 1 and 2.
                                        2               ADDED DEFENDANTS SUBSTITUTED IN FOR DOES 1-10
                                        3           3. Paragraph 3 is a preliminary statement identifying the parties and setting
                                        4   forth legal conclusions regarding the substitutions of Defendant Helwajian and a
                                        5   previous, now-dismissed defendant as DOE defendants that requires no response. To
                                        6   the extent that any response is required, Defendants lack sufficient knowledge or
                                        7   information to form a belief about the truth of the allegations.
                                        8                                      TORT CLAIM COMPLIANCE
                                        9           4. Answering paragraph 4, Defendants deny the allegations.
                                       10                                                   PLAINTIFFS
                                       11           5–6. Paragraphs 5 through 6 are preliminary statements identifying the parties
                                       12   and setting forth legal conclusions that require no response. To the extent that any
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   response is required, Defendants lack sufficient knowledge or information to form a
     Burbank, California 91502




                                       14   belief about the truth of the allegations.
            818.562.5800




                                       15           7. Answering paragraph 7, Defendants deny the allegations.
                                       16           8. Answering paragraph 8, Defendants deny the allegations.
                                       17                           DEFENDANT COUNTY OF LOS ANGELES
                                       18           9–14. Paragraphs 9 through 14 set forth allegations of policy related to the
                                       19   second claim for relief, which has been dismissed with prejudice (ECF No. 71) and
                                       20   was never alleged against Defendants Carey or Helwajian in the first place, and
                                       21   therefore no response is required. To the extent that any response is required,
                                       22   Defendants lack sufficient knowledge or information to form a belief about the truth
                                       23   of the allegations.
                                       24           15–16. Paragraphs 15 through 16 are preliminary statements identifying the
                                       25   parties and setting forth legal conclusions that require no response. To the extent
                                       26   that any response is required, Defendants lack sufficient knowledge or information
                                       27   to form a belief about the truth of the allegations.
                                       28   ///
                                                                                     2
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 3 of 20 Page ID #:1103



                                        1                               INDIVIDUAL COUNTY DEFENDANTS
                                        2           17–18. Paragraphs 17 through 18 are preliminary statements identifying the
                                        3   parties and setting forth legal conclusions that require no response. To the extent
                                        4   that any response is required, Defendants lack sufficient knowledge or information
                                        5   to form a belief about the truth of the allegations.
                                        6                                        GENERAL ALLEGATIONS
                                        7           19–20. Paragraphs 19 and 20 are Plaintiffs’ conclusions of law concerning
                                        8   personal capacity lawsuit and official capacity lawsuits and therefore no response is
                                        9   required. To the extent that any response is required, Defendants lack sufficient
                                       10   knowledge or information to form a belief about the truth of the allegations.
                                       11            21. Paragraph 21 is a restatement of the Bane Act, related to the sixth claim
                                       12   for relief, which has been dismissed, with prejudice (ECF No. 71), and therefore no
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   response is required. To the extent that any response is required, Defendants lack
     Burbank, California 91502




                                       14   sufficient knowledge or information to form a belief about the truth of the
            818.562.5800




                                       15   allegations.
                                       16            22. Answering paragraph 22, Defendants deny the allegations.
                                       17            23. Paragraph 23 presents Plaintiffs’ legal conclusions regarding immunity,
                                       18   which were expressly rejected by the Court in its order granting and denying the two
                                       19   motions to dismiss the Third Amended Complaint (ECF No. 71), and therefore
                                       20   requires no response. To the extent that any response is required, Defendants lack
                                       21   sufficient knowledge or information to form a belief about the truth of the
                                       22   allegations.
                                       23            24. Paragraph 24 presents Plaintiffs’ legal conclusions regarding the
                                       24   timeliness of the filing of the original complaint and therefore requires no response.
                                       25   To the extent that any response is required, Defendants lack sufficient knowledge or
                                       26   information to form a belief about the truth of the allegations in paragraph 24.
                                       27            25. Answering paragraph 25, Defendants admit the allegations.
                                       28   ///
                                                                                     3
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 4 of 20 Page ID #:1104



                                        1           26–27. Answering paragraphs 26 and 27, Defendants lack sufficient
                                        2   knowledge or information to form a belief about the truth of the allegations.
                                        3           28. Answering paragraph 28, Defendants admit that Plaintiff Ulikhanova filed
                                        4   a petition for dissolution of marriage on May 8, 2013 through attorney Robert
                                        5   Holmes. Defendants lack sufficient knowledge or information to form a belief as to
                                        6   the truth of the remaining allegations in paragraph 28.
                                        7           29. Answering paragraph 29, Defendants admit that, at some point during the
                                        8   juvenile dependency proceedings, Brian G. tested positive for methamphetamines.
                                        9   Defendants lack sufficient knowledge or information to form a belief as to the truth
                                       10   of the remaining allegations in paragraph 29.
                                       11           30. Answering paragraph 30, Defendants lack sufficient knowledge or
                                       12   information to form a belief about the truth of the allegations.
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13           31. Answering paragraph 31, Defendants admit that the family court granted
     Burbank, California 91502




                                       14   Plaintiff Ulikhanova’s request for a restraining order in a form DV-130 on March
            818.562.5800




                                       15   26, 2014 and, in a form DV-140, granted legal and physical custody of Plaintiff P.G.
                                       16   to Plaintiff Ulikhanova and gave Brian G. visitation. Defendants lack sufficient
                                       17   information or knowledge to form a belief as to whether the family court “set up
                                       18   unmonitored visitations with MINOR as the issue of sexual abuse was not yet
                                       19   litigated.”
                                       20           32. Answering paragraph 32, Defendants lack sufficient knowledge or
                                       21   information to form a belief about the truth of the allegations.
                                       22           33. Answering paragraph 33, Defendants admit that a sexual abuse referral
                                       23   was generated on April 28, 2014 but lack sufficient information or knowledge to
                                       24   form a belief as to whether it originated from law enforcement. Defendants lack
                                       25   sufficient knowledge or information to form a belief as to the truth of the remaining
                                       26   allegations in paragraph 33.
                                       27           34. Answering paragraph 34, Defendants admit that Plaintiff Ulikhanova filed
                                       28   a substitution of attorney in her divorce case on May 30, 2014 adding Ronald Funk
                                                                                     4
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 5 of 20 Page ID #:1105



                                        1   as her attorney in that proceeding. Defendants lack sufficient knowledge or
                                        2   information to form a belief as to the truth of the remaining allegations in paragraph
                                        3   34.
                                        4           35. Answering paragraph 35, Defendants lack sufficient knowledge or
                                        5   information to form a belief as to the truth of the allegation that Dr. Reinhart
                                        6   reached any specific opinions by any specific dates. Defendants lack sufficient
                                        7   information or knowledge to form a belief as to whether Dr. Reinhart called DCFS
                                        8   directly to make a report of abuse but admit that she called the Irvine Police
                                        9   Department to report Brian G. on August 31, 2015. Defendants lack sufficient
                                       10   knowledge or information to form a belief as to the truth of the remaining
                                       11   allegations in paragraph 35.
                                       12           36. Answering paragraph 36, Defendants lack sufficient knowledge or
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   information to form a belief about the truth of the allegations.
     Burbank, California 91502




                                       14           37. Answering paragraph 37, Defendants deny that social worker supervisor
            818.562.5800




                                       15   Lana Mejia investigated any allegations of sexual abuse but admit that a subordinate
                                       16   of social worker supervisor Laura Mejia investigated the allegations. Defendants
                                       17   admit that the investigation was closed as inconclusive. Defendants lack sufficient
                                       18   information or knowledge to form a belief as to the alleged June 4, 2015 telephone
                                       19   message, whether a transcription of the message was submitted to the family court,
                                       20   or whether Laura Mejia specifically closed the referral.
                                       21           38–39. Answering paragraphs 38 and 39, Defendants lack sufficient
                                       22   knowledge or information to form a belief about the truth of the allegations.
                                       23           40. Answering paragraph 40, Defendants admit that 730 evaluations were
                                       24   ordered in the juvenile dependency proceedings and that the 730 evaluation report
                                       25   states that Brian G. told the evaluator that he (Brian G.) made reports to DCFS that
                                       26   Plaintiff P.G. was in danger. Defendants lack sufficient knowledge or information to
                                       27   form a belief about the truth of the remaining allegations in paragraph 40.
                                       28   ///
                                                                                     5
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 6 of 20 Page ID #:1106



                                        1           41. Answering paragraph 41, Defendants admit that Rhonda White
                                        2   investigated a referral involving Plaintiffs in February 2015, that Rhonda White
                                        3   interviewed Plaintiff P.G., and that the investigation was closed as unfounded.
                                        4   Defendants lack sufficient knowledge or information to form a belief about the truth
                                        5   of the allegations concerning any meetings between Rachel Raymond, Rhonda
                                        6   White, or any attorney from the Office of County Counsel. Defendants also lack
                                        7   sufficient knowledge or information to form a belief about the truth of any letter sent
                                        8   to Plaintiffs by Rhonda White or paperwork provided to Rhonda White or the Office
                                        9   of County Counsel.
                                       10           42. Answering paragraph 42, Defendants admit that a 5-day referral was
                                       11   generated on October 4, 2015 alleging emotional abuse to Plaintiff P.G. by Plaintiff
                                       12   Ulikhanova. Defendants lack sufficient knowledge or information to form a belief as
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   to the truth of the allegation that Plaintiff Ulikhanova was not a threat to herself.
     Burbank, California 91502




                                       14           43. Answering paragraph 43, Defendants admit that the referral was initially
            818.562.5800




                                       15   referred to Ronald Tigerino. Defendants lack sufficient knowledge or information to
                                       16   form a belief as to the truth of the remaining allegations.
                                       17           44–48. Answering paragraph 44 through 48, Defendants lack sufficient
                                       18   knowledge or information to form a belief about the truth of the allegations.
                                       19           49. Answering paragraph 49, Defendants admit that, at some point, the
                                       20   referral was reassigned from Ronald Tigerino to Maria Sosa (“Sosa”), but lack
                                       21   sufficient knowledge or information to form a belief about the truth of the allegation
                                       22   that such reassignment was affected at the behest of Vickie Ramirez (“Ramirez”) or
                                       23   that it occurred on November 17, 2015. Defendants admit that Sosa made an in-
                                       24   person response on November 17, 2015 to the home of Plaintiffs, that Plaintiff
                                       25   Ulikhanova refused to permit Sosa to see Plaintiff P.G. in-person, and that Plaintiff
                                       26   Ulikhanova made Plaintiff P.G. visible through a hole in her door. Defendants lack
                                       27   sufficient knowledge or information to form a belief as to the truth of the remaining
                                       28   allegations.
                                                                                     6
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 7 of 20 Page ID #:1107



                                        1           50–53. Answering paragraphs 50 through 53, Defendants lack sufficient
                                        2   knowledge or information to form a belief about the truth of the allegations.
                                        3           54. Answering paragraph 54, Defendants deny that Mary L.R. is the sister of
                                        4   Brian G., as she is the aunt of Brian G., not the aunt of Plaintiff P.G. Defendants
                                        5   admit that Mary L.R. has a licensed day care and that, at some point, she agreed to
                                        6   care for Plaintiff P.G. Defendants lack sufficient knowledge or information to form
                                        7   a belief about the truth of the allegations concerning the conversation between
                                        8   Ramirez and Mary L.R. and the remaining allegations in paragraph 54.
                                        9            55–57. Answering paragraphs 55 through 57, Defendants lack sufficient
                                       10   knowledge or information to form a belief about the truth of the allegations.
                                       11            58. Answering paragraph 58, Defendants lack sufficient knowledge or
                                       12   information to form a belief about the truth of the allegations concerning the topics
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   of any telephone call between Plaintiff Ulikhanova and Sosa on December 2, 2015.
     Burbank, California 91502




                                       14   Defendants admit that, at some point, Sosa applied for a warrant to interview
            818.562.5800




                                       15   Plaintiff P.G. and that the application was granted. Defendants lack sufficient
                                       16   knowledge or information to form a belief about the truth of the following
                                       17   allegations: that “SOSA reported that on December 4, 2015, she texted Rachel
                                       18   Raymond to find out the status of the interview”; that “[t]hat same day or close after,
                                       19   Rachel Raymond, from her office and in the presence of Chris V., telephoned SOSA
                                       20   and left SOSA a message to set up an interview with MOTHER and MINOR in the
                                       21   family home”; and “SOSA did not return attorney Raymond’s message to set up an
                                       22   interview with MOTHER and MINOR.”
                                       23            59. Answering paragraph 59, Defendants admit that Sosa met with Brian G. at
                                       24   the DCFS office in Pasadena in December 2015 but lack sufficient knowledge or
                                       25   information to form a belief about the truth of the allegation that it occurred
                                       26   specifically on December 7, 2015. Defendants lack sufficient knowledge or
                                       27   information to form a belief about the truth of the allegations concerning specific
                                       28   admissions made by Brian G., complaints made by Brian G. about DCFS, whether
                                                                                     7
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 8 of 20 Page ID #:1108



                                        1   Brian G. gave a disk to Sosa during the meeting, what Brian G. claimed the disk
                                        2   contained, Sosa’s personal beliefs about Brian G.’s being “all over the place,” or
                                        3   Brian G.’s denials that he had any mental illness. Defendants admit that Brian G.
                                        4   was asked to submit to a drug test but lacks sufficient knowledge or information to
                                        5   form a belief about the truth of the allegation that the test was specifically requested
                                        6   to take place the following day. Defendants admit that the application for removal
                                        7   does not state “if the disk was reviewed and the content therein,” but lacks sufficient
                                        8   knowledge or information concerning the allegation that such omission necessarily
                                        9   “leave[s] it a possibility that FATHER’S claims were true, but in reality these were
                                       10   false” to form a belief about its truth.
                                       11           60–65. Answering paragraphs 60 through 65, Defendants lack sufficient
                                       12   knowledge or information to form a belief about the truth of the allegations.
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13            66. Answering paragraph 66, Defendants admit that Plaintiff P.G. was not
     Burbank, California 91502




                                       14   removed from the custody of Plaintiff Ulikhanova on December 30, 2015.
            818.562.5800




                                       15   Defendants lack sufficient knowledge or information to form a belief about the truth
                                       16   of the allegations.
                                       17            67. Answering paragraph 67, Defendants admit that Maria Herrera Sosa
                                       18   signed a statement of cause, dated January 7, 2016, in support of an application to
                                       19   remove Plaintiff P.G. that is 19 pages long. With respect to the “judicial deception”
                                       20   allegations, no response is required insofar as such allegations are alleged in support
                                       21   of causes of action that have been dismissed with prejudice. (See ECF No. 71.) To
                                       22   the extent that a response is required to the “judicial deception” allegations,
                                       23   Defendants lack sufficient information or knowledge to form a belief as to the truth
                                       24   of such allegations. Defendants lack sufficient knowledge or information to form a
                                       25   belief about the truth of the remaining allegations in paragraph 67.
                                       26            68. Answering paragraph 68, Defendants lack sufficient knowledge or
                                       27   information to form a belief about the truth of the allegations concerning the
                                       28   authorship of the application for removal. No response to the remaining allegations
                                                                                     8
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                            Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 9 of 20 Page ID #:1109



                                        1   in the paragraph is required insofar as those allegations concern claims that have
                                        2   been dismissed, with prejudice. (ECF No. 71.)
                                        3            69. Answering paragraph 69, no response is required insofar as the paragraph
                                        4   is alleged in support of causes of action that have been dismissed with prejudice.
                                        5   (ECF No. 71.) To the extent that any response is required, Defendants admit that the
                                        6   two quoted passages are contained on page 9 of the statement of cause, deny the
                                        7   allegation that “RAMIREZ wrote that she agreed with FATHER that MOTHER was
                                        8   experienced a mental episode and wholly mislead the court to believe the sexual
                                        9   abuse allegations were unreliable and had to be reevaluated,” and lack sufficient
                                       10   knowledge or information to form a belief as to the truth of the remaining
                                       11   allegations.
                                       12            70–78. Answering paragraphs 70 through 78, no response is required insofar
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   as the paragraphs are alleged in support of causes of action that have been dismissed
     Burbank, California 91502




                                       14   with prejudice. To the extent that any response is required, Defendants lack
            818.562.5800




                                       15   sufficient knowledge or information to form a belief about the truth of the
                                       16   allegations.
                                       17            79. Answering paragraph 79, Defendants admit that Plaintiff P.G. was
                                       18   removed from the custody of Plaintiff Ulikhanova on January 13, 2016. No response
                                       19   to the remaining allegations in the paragraph is required insofar as those allegations
                                       20   concern claims that have been dismissed, with prejudice. (ECF No. 71.)
                                       21            80. Answering paragraph 80, Defendants admit that Plaintiff P.G. was placed
                                       22   with Brian G.’s aunt upon removal. With respect to the remaining allegations in
                                       23   paragraph 80, no response is required insofar as those allegations are alleged in
                                       24   support of causes of action that have been dismissed with prejudice. (ECF No. 71.)
                                       25   To the extent that any response is required to the remaining allegations, Defendants
                                       26   lack sufficient knowledge or information to form a belief about the truth of the
                                       27   allegations.
                                       28   ///
                                                                                     9
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 10 of 20 Page ID #:1110



                                        1           81. Answering paragraph 81, no response is required insofar as it is alleged in
                                        2   support of a cause of action that has been dismissed with prejudice. (ECF No. 71.)
                                        3   To the extent that any response is required, Defendants lack sufficient knowledge or
                                        4   information to form a belief about the truth of the allegations.
                                        5           82. Answering paragraph 82, Defendants admit that the juvenile court ordered
                                        6   Plaintiff P.G. to be sent to the home of her mother in a minute order dated April 28,
                                        7   2017 under the supervision of DCFS. Defendants lack sufficient knowledge or
                                        8   information to form a belief about the truth of the remaining allegations.
                                        9           83. Answering paragraph 83, Defendants admit that the juvenile court
                                       10   terminated jurisdiction on November 28, 2017 and stayed that decision until
                                       11   December 1, 2017 pending receipt of a juvenile custody order. Defendants lack
                                       12   sufficient knowledge or information to form a belief about the truth of the
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   allegations concerning Brian G. or the nature of the family court’s orders.
     Burbank, California 91502




                                       14   Defendants deny the remaining allegations.
            818.562.5800




                                       15           84–85. Answering paragraphs 84 and 85, no response is required insofar as
                                       16   the paragraphs are alleged in support of a cause of action that has been dismissed
                                       17   with prejudice. (ECF No. 71.) To the extent that any response is required,
                                       18   Defendants lack sufficient knowledge or information to form a belief about the truth
                                       19   of the allegations.
                                       20           86. Answering paragraph 86, Defendants admit that a dependency petition
                                       21   was filed with respect to Plaintiffs and that Plaintiff Ulikhanova has, at various
                                       22   times, corresponded with social workers via email. Defendants admit that Plaintiff
                                       23   was interviewed by Defendant Carey on March 17, 2016 at the Pasadena DCFS
                                       24   office in connection with jurisdiction and disposition proceedings. Defendants lack
                                       25   sufficient knowledge or information to form a belief about the truth of the
                                       26   allegations that Plaintiff Ulikhanova provided specific documents to Defendant
                                       27   Carey in the course of the March 17, 2016 interview.
                                       28   ///
                                                                                    10
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 11 of 20 Page ID #:1111



                                        1           87–90. Answering paragraph 87 through 90, no response is required insofar as
                                        2   the paragraphs are alleged in support of a cause of action that has been dismissed
                                        3   with prejudice. (ECF No. 71.) To the extent that any response is required,
                                        4   Defendants lack sufficient knowledge or information to form a belief about the truth
                                        5   of the allegations.
                                        6           91–93. Answering paragraphs 91 through 93, Defendants lack sufficient
                                        7   knowledge or information to form a belief about the truth of the allegations.
                                        8           94. Answering paragraph 94, Defendants deny the allegations.
                                        9           95. Answering paragraph 95, Defendants deny the allegations.
                                       10           96. Answering paragraph 96, Defendants deny the allegations.
                                       11           97. Answering paragraph 97, Defendants deny the allegations.
                                       12           98. Answering paragraph 98, Defendants deny the allegations.
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13           99. Answering paragraph 99, Defendants deny that Plaintiffs are entitled to
     Burbank, California 91502




                                       14   any punitive damages, but admit that Plaintiffs’ Third Amended Complaint does
            818.562.5800




                                       15   pray for such damages.
                                       16          FIRST CAUSE OF ACTION FOR VIOLATION OF CIVIL RIGHTS
                                       17                            (42 U.S.C. §1983) – JUDICIAL DECEPTION
                                       18              COUNT ONE (Violation of 4th Amendment – Unlawful Seizure)
                                       19           By Plaintiffs Against Social Worker Defendants TIGERINO, SOSA,
                                       20                 RAMIREZ, AND CAREY and Does 1 through 10, Inclusive
                                       21           100–116. Answering paragraphs 100 through 116, no response is required
                                       22   insofar as the paragraphs are alleged in support of a cause of action that has been
                                       23   dismissed with prejudice. (ECF No. 71.) To the extent that any response is required,
                                       24   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
                                       25   belief about the truth of the allegations.
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                    11
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 12 of 20 Page ID #:1112



                                        1      COUNT TWO (Violation of 14th Amendment – Interference With Familial
                                        2        Relations) By Plaintiffs Against Social Worker Defendants TIGERINO,
                                        3            SOSA, AND RAMIREZ, CAREY and Does 1 through 10, Inclusive
                                        4           117–128. Answering paragraphs 117 through 128, no response is required
                                        5   insofar as the paragraphs are alleged in support of a cause of action that has been
                                        6   dismissed with prejudice. (ECF No. 71.) To the extent that any response is required,
                                        7   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
                                        8   belief about the truth of the allegations.
                                        9        (COUNT THREE) Violation of 14th Amendment – Presentation of False
                                       10                                                       Evidence
                                       11              By Plaintiffs Against County, DCFS, Social Worker Defendants
                                       12         TIGERINO, SOSA, AND RAMIREZ, CAREY and Does 1 through 10,
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13                                                       Inclusive
     Burbank, California 91502




                                       14            129–134. Answering paragraphs 129 through 134, no response is required
            818.562.5800




                                       15   insofar as the paragraphs are alleged in support of a cause of action that has been
                                       16   dismissed with prejudice. (ECF No. 71.) To the extent that any response is required,
                                       17   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
                                       18   belief about the truth of the allegations.
                                       19       SECOND CAUSE OF ACTION 42 U.S.C. §1983 - MONELL-RELATED
                                       20                                                       CLAIMS
                                       21                                  By Plaintiffs Against County, DCFS,
                                       22                                     and Does 1 through 10, Inclusive
                                       23            135–142. Answering paragraphs 135 through 142, no response is required
                                       24   insofar as the paragraphs are alleged in support of a cause of action that has been
                                       25   dismissed with prejudice (ECF No. 71) and, in any case, was never alleged against
                                       26   Defendants Helwajian or Carey in the first place (ECF No. 39, at 60). To the extent
                                       27   that any response is required, Defendants Helwajian and Carey lack sufficient
                                       28   knowledge or information to form a belief about the truth of the allegations.
                                                                                    12
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 13 of 20 Page ID #:1113



                                        1             THIRD CAUSE OF ACTION FOR ABDUCTION OF A CHILD
                                        2         [CIVIL CODE §49(A)] By Plaintiff MOTHER Against County, DCFS,
                                        3      Social Worker Defendants SOSA AND RAMIREZ, and Does 1 through 10,
                                        4                                                       Inclusive
                                        5            143–151. Answering paragraphs 143 through 151, no response is required
                                        6   insofar as the paragraphs are alleged in support of a cause of action that has been
                                        7   dismissed with prejudice (ECF No. 71) and, in any case, was never alleged against
                                        8   Defendants Helwajian or Carey in the first place (ECF No. 39, at 67.) To the extent
                                        9   that any response is required, Defendants Helwajian and Carey lack sufficient
                                       10   knowledge or information to form a belief about the truth of the allegations.
                                       11             FOURTH CAUSE OF ACTION FOR FALSE IMPRISONMENT
                                       12         By Plaintiffs Against County, DCFS, Social Worker Defendants SOSA,
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13                     RAMIREZ, CAREY and Does 1 through 10, Inclusive
     Burbank, California 91502




                                       14            152–164. Answering paragraphs 152 through 164, no response is required
            818.562.5800




                                       15   insofar as the paragraphs are alleged in support of a cause of action that has been
                                       16   dismissed with prejudice. (ECF No. 71.) To the extent that any response is required,
                                       17   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
                                       18   belief about the truth of the allegations.
                                       19         FIFTH CAUSE OF ACTION FOR INTENTIONAL INFLICTION OF
                                       20           EMOTIONAL DISTRESS DUE TO JUDICIAL DECEPTION AND
                                       21                               UNLAWFUL MEDICAL PROCEDURE
                                       22     By Plaintiffs Against County, DCFS, Social Worker Defendants TIGERINO,
                                       23       SOSA, RAMIREZ, CAREY, AND HELWAJIAN and Does 1 through 10,
                                       24                                                       Inclusive
                                       25            165–175. Answering paragraphs 165 through 175, no response is required
                                       26   insofar as the paragraphs are alleged in support of a cause of action that has been
                                       27   dismissed with prejudice. (ECF No. 71.) To the extent that any response is required,
                                       28   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
                                                                                    13
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 14 of 20 Page ID #:1114



                                        1   belief about the truth of the allegations.
                                        2           SIXTH CAUSE OF ACTION VIOLATION OF CIVIL RIGHTS BY
                                        3       “THREATS, INTIMIDATION OR COERCION” - California Civil Code
                                        4                                                     Section 52.1
                                        5      By Plaintiffs Against County, DCFS, Social Worker Defendants RONALD
                                        6        TIGERINO, in his personal capacity; MARIA HERRERA SOSA, in her
                                        7      personal capacity; VICKI RAMIREZ, STEPHEN CAREY, in his personal
                                        8                               capacity and Does 1 through 10, Inclusive
                                        9           176–178. Answering paragraphs 176 through 178, no response is required
                                       10   insofar as the paragraphs are alleged in support of a cause of action that has been
                                       11   dismissed with prejudice. (ECF No. 71.) To the extent that any response is required,
                                       12   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   belief about the truth of the allegations.
     Burbank, California 91502




                                       14                                       SEVEN CAUSE OF ACTION
            818.562.5800




                                       15            Violation of 14th Amendment – Unauthorized Medical Procedures
                                       16       By Plaintiffs Against County, DCFS, Social Worker Defendants MARAL
                                       17      HELWAGIAN, and STEPHEN CAREY, and Does 1 through 10, Inclusive
                                       18           179. Answering paragraph 179, Defendants Helwajian and Carey lack
                                       19   sufficient knowledge or information to form a belief about the truth of the
                                       20   allegations.
                                       21           180. Answering paragraph 180, Defendants Helwajian and Carey incorporate
                                       22   their responses to paragraphs 1–179 of the Third Amended Complaint.
                                       23           181. Answering paragraph 181, Defendants respond as follows: Defendants
                                       24   lack sufficient knowledge or information to form a belief as to the truth of the
                                       25   allegations that “MOTHER raises a 14th Amendment Violation of her right to
                                       26   Familiar Association when her child was forever injected with vaccines MOTHER
                                       27   clearly was against and in MOTHER’S absence and without any opportunity to be
                                       28   present or knowledge where these immunizations were taking place”; Defendants
                                                                                    14
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 15 of 20 Page ID #:1115



                                        1   lack sufficient knowledge or information to form a belief as to the truth of the
                                        2   allegations that “the MINOR was immunized with five years worth of
                                        3   immunizations only in a few months, or about June 2016, she was not of school age
                                        4   nor was she a dependent of the juvenile court”; Defendants deny the allegation that
                                        5   “[i]n California, the children must be 6 years old as of September 1 to be permitted
                                        6   to attend first grade that academic year”; Defendants deny the allegation that “the
                                        7   Minor was to start school in September 2017, because her birthday is in November
                                        8   2010, and she would not have been 6 years old on September 1, 2016”; Defendants
                                        9   lack sufficient knowledge or information to form a belief as to the truth of the
                                       10   allegations that “Mother had provided CAREY and HELWAJIAN with a letter that
                                       11   she had provided the MINOR’S pre-school prior to the January 1, 2016 deadline
                                       12   stating her opposition to immunization”; Defendants lack sufficient knowledge or
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   information to form a belief as to the truth of the allegations that “[u]nder the law,
     Burbank, California 91502




                                       14   exemption should have applied until the next grade span”; and Defendants deny the
            818.562.5800




                                       15   allegation that “no law or court jurisdiction permitted the unlawful immunization of
                                       16   the MINOR without MOTHER’S consent or presence and the order sought by
                                       17   DEFENDANTS was in violation of the existing state law and the PLAINTIFFS’
                                       18   constitutional rights.”
                                       19           182. Answering paragraph 182, Defendants deny the allegations.
                                       20           183. Answering paragraph 183, Defendants lack sufficient knowledge or
                                       21   information to form a belief as to the truth of the allegations that “In September
                                       22   2017, Mother could have chosen to homeschool her child all together in order to
                                       23   avoid immunizations or to decide at that time if she wanted to proceed with
                                       24   immunizing her child.” Defendants deny the remaining allegations in paragraph 183.
                                       25           184–185. Answering paragraphs 184 and 185, Defendants lack sufficient
                                       26   knowledge or information to form a belief as to the truth of the allegations.
                                       27           186. Answering paragraph 186, Defendants deny the allegations.
                                       28   ///
                                                                                    15
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 16 of 20 Page ID #:1116



                                        1           187. Answering paragraph 187, Defendants deny that Plaintiffs are entitled to
                                        2   any damages. Defendants deny the remaining allegations.
                                        3           188. Answering paragraph 188, no response is required insofar as the
                                        4   allegations concern a Monell claim against Defendant County, not any claim against
                                        5   Defendants Carey or Helwajian. To the extent that any response is required,
                                        6   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
                                        7   belief about the truth of the allegations.
                                        8                                       EIGHT CAUSE OF ACTION
                                        9        Violation of 1st & 4th Amendments - Unauthorized Medical Procedures
                                       10        By Plaintiff MINOR Against County, DCFS, Social Worker Defendants
                                       11          STEPHEN CAREY, MARAL HELWAGIAN and Does 1 through 10,
                                       12                                                       Inclusive
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13           189–198. Answering paragraphs 189 through 198, no response is required
     Burbank, California 91502




                                       14   insofar as the paragraphs are alleged in support of a cause of action that has been
            818.562.5800




                                       15   dismissed with prejudice. (ECF No. 71.) To the extent that any response is required,
                                       16   Defendants Helwajian and Carey lack sufficient knowledge or information to form a
                                       17   belief about the truth of the allegations.
                                       18              NINTH CAUSE OF ACTION FOR DECLARATORY RELIEF
                                       19       By Plaintiffs Against County and DCFS And Does 1 through 10, Inclusive
                                       20           199–205. Answering paragraphs 199 through 205, no response is required
                                       21   insofar as the paragraphs are alleged in support of a cause of action that has been
                                       22   dismissed with prejudice (ECF No. 71) and, in any case, was never alleged against
                                       23   Defendants Helwajian or Carey in the first place (ECF No. 39, at 91). To the extent
                                       24   that any response is required, Defendants Helwajian and Carey lack sufficient
                                       25   knowledge or information to form a belief about the truth of the allegations.
                                       26           206. Answering paragraphs 1 through 7 of the prayer, no response is required.
                                       27   To the extent that a response is deemed necessary, Defendants deny that Plaintiffs
                                       28   are entitled to the relief that they seek or to any relief whatsoever.
                                                                                    16
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 17 of 20 Page ID #:1117



                                        1            To the extent that this Answer does not specifically admit any assertion in the
                                        2   Complaint, it is denied.
                                        3                                        AFFIRMATIVE DEFENSES
                                        4            Affirmative Defense No. 1.
                                        5            Defendants are entitled to absolute immunity for any discretionary, quasi-
                                        6   prosecutorial decisions to institute court proceedings to effect the vaccination
                                        7   challenged by Plaintiffs.
                                        8            Affirmative Defense No. 2.
                                        9            Defendants are entitled to absolute immunity for prosecutorial-type functions
                                       10   performed during the dependency proceedings, after Plaintiff P.G. was ordered
                                       11   detained.
                                       12            Affirmative Defense No. 3.
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13            Defendants are entitled to absolute judicial and testimonial immunity.
     Burbank, California 91502




                                       14            Affirmative Defense No. 4.
            818.562.5800




                                       15            Defendants are entitled to qualified immunity on the grounds that no violation
                                       16   of constitutionally-protected interests occurred, the applicable law did not clearly
                                       17   establish that Defendants’ conduct was unlawful, and a reasonable official would
                                       18   have believed that Defendants’ conduct was lawful under the circumstances they
                                       19   faced.
                                       20            Affirmative Defense No. 5.
                                       21            The damages sustained by Plaintiffs, if any, were legally caused by and
                                       22   contributed to by the Plaintiffs’ own acts, omissions, negligence, and failure to take
                                       23   reasonable and necessary actions to eliminate, mitigate, lessen, reduce and minimize
                                       24   those damages, barring or reducing Plaintiffs’ recovery.
                                       25            Affirmative Defense No. 6.
                                       26            Plaintiffs failed to mitigate their damages.
                                       27   ///
                                       28   ///
                                                                                    17
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 18 of 20 Page ID #:1118



                                        1           Affirmative Defense No. 7.
                                        2           Plaintiffs knowingly and voluntarily assumed the risk of the conduct, events,
                                        3   and matter alleged in the Complaint, and any injuries or damages sustained by
                                        4   Plaintiffs were the sole, exclusive, and legal result of those risks, barring or reducing
                                        5   Plaintiffs’ recovery.
                                        6           Affirmative Defense No. 8.
                                        7           The damages sustained by Plaintiffs, if any, were proximately caused by the
                                        8   acts, omissions, negligence, fraud, and breach of obligations by persons or entities
                                        9   other than Defendants, and Defendants request that an allocation of such liability be
                                       10   made among those other persons or entities, and that if any liability is found on the
                                       11   part of Defendants, judgment against them be limited to the amount that is
                                       12   proportionate to the extent that her omission contributed to Plaintiffs’ injuries.
PETERSON · BRADFORD · BURKWITZ
   100 North First Street, Suite 300




                                       13   ///
     Burbank, California 91502




                                       14           Affirmative Defense No. 9.
            818.562.5800




                                       15           Plaintiffs’ claim against Defendants are barred by the doctrine of waiver.
                                       16           Affirmative Defense No. 10.
                                       17           Defendants’ actions were reasonable, proper, authorized, and lawful under
                                       18   California’s compulsory vaccination scheme.
                                       19           Affirmative Defense No. 11.
                                       20           Defendants’ conduct was reasonably necessary to avert injury to Plaintiff P.G.
                                       21           Affirmative Defense No. 12.
                                       22           Plaintiffs waived any alleged constitutional rights by their actions.
                                       23           Affirmative Defense No. 13.
                                       24           Defendants’ actions were with consent of Plaintiffs and/or with the consent of
                                       25   Brian G., who held rights to make decisions concerning vaccination.
                                       26           Affirmative Defense No. 14.
                                       27           Plaintiffs’ claims are barred by the doctrine of unclean hands.
                                       28   ///
                                                                                    18
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 19 of 20 Page ID #:1119



                                        1           Affirmative Defense No. 15.
                                        2           Plaintiffs’ claims are barred by the doctrine of claim preclusion (i.e., res
                                        3   judicata), resulting from the juvenile court’s vaccination-related proceedings.
                                        4           Affirmative Defense No. 16.
                                        5           Plaintiffs’ claims are barred by the doctrine of issue preclusion (i.e., collateral
                                        6   estoppel), resulting from the juvenile court’s vaccination-related proceedings.
                                        7                                       DEMAND FOR JURY TRIAL
                                        8   Defendants hereby demand a jury trial.
                                        9    DATED: December 28, 2018                                PETERSON · BRADFORD · BURKWITZ
                                       10                                                            By: /s/ Ryan A. Graham
                                                                                                         Avi Burkwitz, Esq.
                                       11                                                                Ryan A. Graham, Esq.
                                       12                                                                Attorneys for Defendants
PETERSON · BRADFORD · BURKWITZ




                                                                                                         STEVE CAREY, and
   100 North First Street, Suite 300




                                       13                                                                MARAL HELWAJIAN
     Burbank, California 91502




                                       14
            818.562.5800




                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                    19
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
                          Case 2:17-cv-09193-FMO-E Document 72 Filed 12/28/18 Page 20 of 20 Page ID #:1120



                                        1                                            PROOF OF SERVICE
                                        2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3           I am employed in the County of Los Angeles, State of California. I am over
                                        4   the age of 18 and not a party to the within action; my business address is 100 North
                                        5   First Street, Suite 300, Burbank, California 91502. On December 28, 2018, I served
                                        6   the document described as “DEFENDANT CAREY’S AND HELWAJIAN’S ANSWER TO
                                        7   THE THIRD AMENDED COMPLAINT” on                         those identified in the service list in the
                                        8   following manner:
                                        9
                                                   BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                       10           document(s) with the Clerk of the Court by using the CM/ECF system.
                                                    Participants in this case who are registered CM/ECF users will be served by
                                       11           the CM/ECF system. Participants in this case who are not registered CM/ECF
                                                    users will be served by mail or by other means permitted by the court rules.
                                       12
PETERSON · BRADFORD · BURKWITZ




                                                   FEDERAL: I declare under penalty of perjury under the laws of the United
   100 North First Street, Suite 300




                                       13           States of America that the foregoing is true and correct and that I am
     Burbank, California 91502




                                                    employed in the office of a member of the bar of this Court at whose direction
                                       14           the service was made.
            818.562.5800




                                       15
                                            Executed on December 28, 2018, at Burbank, California.
                                       16
                                                                                                           /s/ Ryan A. Graham
                                       17
                                                                                                           Ryan A. Graham
                                       18
                                       19
                                                                                          SERVICE LIST
                                       20
                                             RE: Ulikhanova, Lucy v. County of Los Angeles, 2:17-cv-9193-FMO-E
                                       21
                                       22    Liana Serobian, Esq., Serobian Law, Inc.
                                             100 North Brand Blvd., Suite 600
                                       23    Glendale, CA 91203
                                       24    (818) 539-2249, L.Serobian@yahoo.com
                                             Attorney for Plaintiffs Lucy Ulikhanova and P.G
                                       25
                                       26
                                       27
                                       28
                                                                                    20
                                                   DEFENDANTS CAREY’S AND HELWAJIAN’S ANSWER TO THE THIRD AMENDED COMPLAINT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Answer_(Defs_Carey_Helwajian).docx
